DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The information disclosure statement filed 10 June 2020 (there are two with this date, the one regarding “Related Unpublished Pending US Applications”) fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. For the same reasoning, some non-patent literature documents in the information disclosure statement of 3 September 2021 have not been considered.
Claim Objections
2.	Claim 4 is objected to because of the following informalities:  In claim 4 line 3 there is a typographical error. Is “ration” meant to be “ratio”?  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites “…the cleaning element carrier comprises an edge in the range of from 0.6 mm to 1.2 mm.” It is unclear what the range of dimensions corresponds to regarding the edge, is this a thickness or a length?
	Claim 7 recites “…the tuft is a round standard bristle tuft”. What is meant by “standard”? Also, it is noted that claim 7 recites “the tuft” and claim 1 (from which claim 7 depends) requires a plurality of tufts. There is not numerical agreement in claim 7 and it is unclear if all of the plurality of tufts are required to be round or just one tuft is round.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claim(s) 1, 3-4, 13-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birk et al., US 2012/0317738 in view of Lorenz, US 4,255,224 and Bresselschmidt et al., US 2014/0352093.
	Birk et al. disclose the claimed invention including a method of producing a toothbrush head or a part thereof comprising providing bristle tufts (7), the tufts themselves having been formed as picked bristles from a supply of filaments having a length (paragraph 0051), and wherein the picked filaments differ in at least one property (paragraph 0032), the tufts are arranged in a hole perforation plate (8) comprising a front surface, a back surface, and a thickness therebetween (see Figures), a plurality of holes therethrough (9), wherein the plurality of holes is shaped and distributed in the hole perforation plate according to a desired bristle field of the brush head to be produced (paragraph 0052), arranging an energy source (11 or 34) at a predefined distance to the front surface of the hole perforation plate so that ends of the tufts and the energy source are arranged contactless (Figures 6-7 or 12), arranging the tufts in a fusing position (as arranged in Figures 6-7 or 12), wherein the ends of the tufts to be fused are arranged in the hole perforation plate at different distances to the front surface resulting in in different distances of the bristle tuft ends to the energy source (paragraphs 0057-0058, Figures 6-7 or 12), wherein the distance is adjusted according to the at least one property (paragraphs 0057-0058; parameters or properties including bristle material, tuft cross-section, geometries), applying energy from the energy source to the ends of the tufts until fuse balls are formed thereon (fuse balls at 10, Figures 7-8B; paragraph 0061), transferring the tufts to a molding position (paragraph 0066), wherein a distance between the bottom edge of the at least one fuse ball of at least one bristle tuft to the front surface is different from a distance of the bottom edge of the fuse ball of the tuft to the front surface in the fusing position (Figure 10), over-molding the fuse balls of the tufts with molten plastic material, thereby forming the cleaning element carrier (5; paragraph 0066). Regarding claim 3, energy is applied until the fuse ball (10) has a shape that is a plane shape with a convex portion (as shown in Figure 8B, paragraph 0054). Regarding claim 4, an outline of the fuse ball to the outline of the bristle tuft is in a ratio of at least 1.05:1 (see Figures 3 and 5B, the outline of fuse ball 10 is very clearly larger than a ratio of at least 1.05:1). Regarding claims 13-14, a distance between the bottom edge of the fuse ball (10) and the front surface of the hole perforation plate of the at least one bristle tuft in the fusing position differs and is greater than the distance between the bottom edge of the fuse ball and the front surface of the hole perforation plate of the at least one bristle tuft in a molding position (as shown in Figures 9B and 10). Regarding claim 17, there is a toothbrush head or part produced according to the method of claim 1 (Figure 1; Abstract).
	Birk et al. introduces picked bristle tufts (7), but fails to disclose an initial step of providing at least two filament containers, each comprising a supply of loose filaments and a step of picking tufts from the at least two filament containers. Also, Birk et al. does not provide a final step of transferring the cleaning element carrier to a brush head mold and injecting molten plastic into the rush head mold thereby forming a toothbrush head.
	Lorenz teaches method steps of producing a brush head that includes initial steps of providing at least two filament containers (56, 57; Figure 2), each comprising a supply of loose filaments of a predefined length (58 or 59, column 6 lines 55-57), the loose filaments in the at least two containers differ in at least one property such as filament material (column 6 lines 55-57), and a step of picking a plurality of bristle tufts from the containers and arranging tufts on a plate (via 24, column 6 lines 63-66, the step that the tufts are inserted onto a plate 16).
	Bresselschmidt et al. teach a method of producing a toothbrush head or a part thereof that includes steps of over-molding the ends of tufts (tufts 30, Figure 3) with molten plastic to form a cleaning element carrier (34, paragraph 0061), then transferring the cleaning element carrier to a brush head mold (40, paragraph 0065 and Figure 3) and injecting molten plastic material into the brush head mold (into 46, Figure 3), thereby forming a toothbrush head (12), wherein the cleaning element carrier is over-molded (Figure 3) in order to form other parts of a toothbrush such as a head, neck, and handle, in a way that they are connected in an inseparable manner (Abstract).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of producing a toothbrush head or part of Birk et al. to include initial steps of providing at least two filament containers of loose filaments having different properties, then picking a plurality of tufts from the containers, as taught by Lorenz, in order to source the stock material of filaments needed to produce bristle tufts in subsequent steps of manufacture and further it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of producing a toothbrush head of Birk et al. to include final steps of transferring the cleaning element carrier to a brush head mold and injecting molten plastic into the brush head mold to form a toothbrush head, as taught by Bresselschmidt et al., so that the cleaning element carrier can be formed with other parts of a toothbrush like a handle or neck in a mold so that they are inseparably connected.
5.	Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birk et al., US 2012/0317738, Lorenz, US 4,255,224, and Bresselschmidt et al., US 2014/0352093, in view of Zahoransky et al., US 5,431,484.
	Birk et al., Lorenz, and Bresselschmidt et al. teach all elements above, however fail to disclose that the step of providing a filament includes providing a filament strand having an end, end-rounding and polishing the end of the filament strand, and cutting a predefined length from the filament strand. It is noted that Birk et al. teach that the filaments introduced into tufts (7) are cut to a length and have rounded ends (paragraph 0051). It is also noted that Lorenz teaches that cut filaments are placed into the filament container (column 4 lines 50-52).
	Zahoransky et al. teach a method of providing filaments for brushes (Abstract) by providing a filament strand (4) having an end (2), end-rounding and polishing the end of the filament strand (via 6, column 3 lines 58-60 and column 4 lines 46-52), a step of cutting a predefined length from the filament strand (column 4 lines 53-55), and then the cut filament pieces are placed in a further brush making step (column 4 lines 58-63). Regarding claim 6, the predefined length in a range of about 5 mm to 20 mm (7mm-8mm, column 4 lines 28-36). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of providing a filament of Birk et al., Lorenz, and Bresselschmidt et al. by including additional steps including providing a filament strand having an end, end-rounding and polishing the end of the filament strand, and cutting a predefined length from the filament strand as taught by Zahoransky et al. as an efficient and effective way of providing cut filaments to be used in the production of brushes.
6.	Claim(s) 7, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birk et al., US 2012/0317738, Lorenz, US 4,255,224, and Bresselschmidt et al., US 2014/0352093, in view of Ganninger et al., US 9,636,898.
	Birk et al., Lorenz, and Bresselschmidt et al. teach all elements previously discussed above and are silent on a cross-sectional area and shape of a tuft, a cross-sectional area of a block bristle tuft, and a distance between adjacent bristle tufts.
	Ganninger et al. teach a method similar to that of Birk et al. by introducing a step of arranging an energy source (300, 300A, 300B) at a predefined distance from a front surface of a hole perforation plate (30) so that ends of the tufts (40, 50) and energy source are contactless (90, Figure 2), arranging tufts in a fusing position wherein an end of the tufts to be fused are arranged in the hole perforation plate at different distances from the front surface, which results in different distances of the bristle tuft ends from the energy source (embodiments of Figures 5-6, column 8 lines 3-15, column 11 lines 21-27), wherein the distances can be adjusted due to tuft properties (column 8 lines 3-15, column 11 lines 21-27), and applying energy from an energy source to ends of the tufts until fuse balls are formed (column 9 lines 57-64). Regarding claim 7, Ganninger et al. teach that typical tufts that are found in toothbrushes are round bristle tufts that have a cross-sectional area from about 0.6 mm2 to 3 mm2 (column 6 lines 41-53). Regarding claim 8, Ganninger et al. also teaches that it is known that there are tufts that form a block bristle tuft from filaments of more than one tuft that has an area at about 24 mm2 (28 mm2, see column 6 lines 53-57). Regarding claim 10, Ganninger et al. also teach that a typical distance between adjacent bristle tufts is in a range of 0.2 mm to 2.0 mm (column 6 line 64 to column 7 line 2).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dimensions of a cross-sectional area and shape of a tuft, a cross-sectional area of a block bristle tuft, and a distance between adjacent bristle tufts in the hole perforation plate of Birk et al., Lorenz, and Bresselschmidt et al. so that the tufts are round bristle tufts that have a cross-sectional area from about 0.6 mm2 to 3 mm2, tufts that form a block bristle tuft from filaments of more than one tuft that has an area at about 24 mm2, and a distance between adjacent bristle tufts is in a range of 0.2 mm to 2.0 mm as these are taught by Ganninger et al. to be typical arrangements and dimensions of known toothbrush tufts.
7.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birk et al., US 2012/0317738, Lorenz, US 4,255,224, and Bresselschmidt et al., US 2014/0352093, in view of Ganninger et al., US 9,636,898.
	Birk et al., Lorenz, and Bresselschmidt et al. teach all elements previously discussed above but does not disclose a specific distance between an energy source to the front surface of the hole perforation plate.
	Ganninger et al. teach a similar method of producing a toothbrush head or part that includes the step of arranging an energy source (300, 300A, 300B) at a predetermined distance to a front surface of a hole perforation plate (30) so that ends of at least two bristle tufts (40, 50) and the energy source are contactless (90, best shown in Figure 2), where bristle tufts are in a fusing position so that the tufts have ends at different distances to the energy source according to at least one property of the tufts (embodiments of Figures 5-6, column 8 lines 3-15, column 11 lines 21-27), applying energy from the energy source to the ends of the bristle tufts until fuse balls are formed at the ends (column 9 lines 57-64). Regarding claim 9, a distance from the thermal energy source to the front surface of the hole perforation plate is in a range from 0.5 mm to 4 mm (column 3 lines 59-64).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to position the front surface of the perforation plate from the energy source in Birk et al., Lorenz, and Bresselschmidt et al. by a range from about 0.5 mm to 4 mm, such as the one taught by Ganninger et al. to optimally position and successfully fuse the ends of bristles of the tuft to form the fuse ball.
8.	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birk et al., US 2012/0317738, Lorenz, US 4,255,224, and Bresselschmidt et al., US 2014/0352093.
	Birk et al., Lorenz, and Bresselschmidt et al. disclose all elements previously mentioned above, however fail to specify a distance between the bottom edge of the fuse ball and the front surface of the hole perforation plate in the molding position. The Figures of Birk et al. show a very small gap or distance between the bottom edge of the fuse ball and the perforation plate. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize a range in the distance between the bottom edge of the fuse ball and the front surface of the hole perforation in the molding position of Birk et al., Lorenz, and Bresselschmidt et al. to be in a range of 0.2 mm to 3 mm by routine optimization to determine the distance in setting the tuft of bristles in the mold so that they remain in place during subsequent processes including over-molding the fuse balls with plastic material. See MPEP 2144.05.
9.	Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birk et al., US 2012/0317738, Lorenz, US 4,255,224, and Bresselschmidt et al., US 2014/0352093, in view of Takahashi, US 4,697,851.
	Birk et al. teach the method as previously described above, including that there is an application time of energy from the source during fusing, however does not specify a particular range, particularly in a range of 1 to 15 seconds. Neither Lorenz nor Bresselschmidt et al. teach this range as well. Birk et al. states that varying amounts of radiation time can be applied to different types of cleaning elements (paragraph 0041) and mentions short process times during heat application to the tufts (paragraph 0062). 
	Takahashi teaches a similar method of manufacturing a brush head or part where the ends of tufts of bristles have an energy source applying energy (4) to fusion bond them together (Abstract). Takahashi discusses where a conventional heat source includes a metal plate and that the bonding time for the tufts or fiber bundles to be about 3 seconds (column 2 lines 8-18).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Birk et al., Lorenz, and Bresselschmidt et al. to apply energy from the energy source for a time in a range from about 1 sec to 15 sec, as taught by Takahashi, in order to successfully fuse the ends of the bristles within the tuft.
Allowable Subject Matter
10.	Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art made of record discloses, teaches, or suggests the invention of claims 2 or 11-12 as best understood. Birk et al. and Ganninger et al. discuss an arrangement of tufts, some in a middle and some in a periphery, of different bristle types but does not specifically disclose the arrangement in claims 11-12. Ganninger et al. discusses the relationship between the area of the cross-section of the tufts in relationship to the size of the energy source, but does not discuss that in a fusing position that the distance between the energy source and bristle tuft ends decreases with the increasing size of the bristle tuft. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg